                           UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF NORTH CAROLINA
                                SOUTHERN DIVISION

KATHY JO STANLEY                              )
               Plaintiff,                     )
                                              )
v.                                            )       JUDGMENT
                                              )
                                              )       No. 7:17-CV-207-FL
                                              )
NANCY A. BERRYHILL,                           )
Commissioner of Social Security,              )
                     Defendant.               )

Decision by Court.

This action came before the Honorable Louise W. Flanagan, United States District Judge, for
consideration of the plaintiff’s motion for attorney’s fees, motion for bill of costs and defendant’s
stipulation under the Equal Access to Justice Act.

IT IS ORDERED, ADJUDGED AND DECREED in accordance with the court’s order entered
February 21, 2019, that plaintiff’s counsel be awarded fees under 28 U.S.C. § 2412 in the amount
of $5,850.00 and $35.40 in expenses. In addition, Plaintiff shall be compensated for the filing fee
of $400.00 from the Treasury Judgment Fund.

This Judgment Filed and Entered on February 21, 2019, and Copies To:

Jonathan P. Miller (via CM/ECF Notice of Electronic Filing)
Cassia W. Parson / Mark J. Goldenberg (via CM/ECF Notice of Electronic Filing)

February 21, 2019                     PETER A. MOORE, JR., CLERK
                                        /s/ Sandra K. Collins
                                      (By) Sandra K. Collins, Deputy Clerk
